DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The requirement for election/restriction as set forth in the Office Action mailed 7 September 2021 is hereby withdrawn in view of Examiner’s reconsideration of the record.
Withdrawn claims 19-36 are hereby rejoined and examined herein along with claims 1-18.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is Examiner’s statement of reasons for allowance: 
With respect to claims 1-36, Examiner considers Steynberg (US 7,432,310) to be the closest relevant prior art reference.  Steynberg discloses a method and corresponding system for hydrocarbon separation and upgrading, the relevant method comprising separation of a light fraction comprising C2-C4 hydrocarbons, such hydrocarbons capable of being processed into olefins including ethylene, propylene, and butylene (see Steynberg, column 3, lines 25-33).  A tail gas is also produced, with any CO present therein adjusted by shift reaction (see Steynberg, column 3, lines 25-33; and column 1, lines 66-67).  Gaseous byproducts such as CO2 may be 2, ethylene, propylene, C4 compounds, and cracking products comprising, in part, light cycle oils and heavy cycle oils from a separated heavy fraction; processing the C4 compounds into olefinic oligomerate and paraffinic raffinate; separating cracking products into light naphtha and an aromatic stream; hydrotreating the aromatic stream; hydrocracking the light cycle oils to produce monoaromatics; gasifying the heavy cycle oils to produce CO and CO2; reacting the CO produced by gasification via carbonylation, polymerization, or water-gas shift; collecting and purifying the CO2 produced by gasification; and separating the produced aromatic compounds into benzene and paraxylene.  Thus, Applicant’s claims 1-36 are patentable over the disclosure of Steynberg.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Behkish (US 2020/0399190).  Behkish discloses systems and methods for upgrading methane and small alkanes to distillate boiling range hydrocarbons (see Behkish, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771